Title: To James Madison from William Kirkpatrick, 24 December 1808
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 24 Decb. 1808.

I continue without any letters from your Department since my last under date 15 Ulto. to the enclosed Copy of which I beg to be referred.  Nothing official having been published since Madrid was attacked on the 3 Inst. by a french army, after forcing the strong pass of Samosierra, in which the Spanish General Sn. Juan, it is said, behaved in a treacherous manner, and was on his retreat murdered by his Soldiers, I have it not in my power to give you any certain Information on the situation of the armies or of what is passing.  Some say Madrid was forced to surrender on the 4th., others on the 11th. of this month, whilst other Reports affirm that it still held out on the 18th.
The members composing the central Board of Governt. left Aranjuez on the 2 Inst. and have arrived at Seville.  The Austrian Minister set out from Madrid, as well as our Charge d’Affaires George W. Erving Esqr. on the first when it was known a french army was within a few leagues of the Capital, and I have been informed, are arrived at Cadiz.
I inclose a sett of our daily papers printed here from which you may collect some information on the present crisis.  The greatest exertions are making to fortify Sierra Morena where already above 30,000 men as is reported are collected, every body from 16 @ 40 years old with a few exceptions are enlisted and the same enthusiasm prevails as at the commencement of the revolution  All the horses throughout the Kingdom of Andalusia have been taken up for the Army.  When any thing certain occurs I will again write.  I am very Respectfully, Sir Your most ob h Servt.

Willm: Kirkpatrick

